Citation Nr: 0941748	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
total knee replacement.  

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
total knee replacement.  

3.  Entitlement to an evaluation in excess of 20 percent for 
left knee arthritis with surgical absence of patella, prior 
to February 4, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1955 to October 
1983.  

By rating action in January 1984, the RO, in part, denied 
service connection for a right knee disability on a direct 
basis.  The Veteran was notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision which 
granted an increased rating to 20 percent for arthritis of 
left knee; effective from June 1, 1990, and a February 2006 
decision which denied service connection for a right knee 
secondary to service-connected left total knee replacement 
and for a low back disability on a direct basis and secondary 
to the left knee disability.  In March 2009, a hearing was 
held at the RO before the undersigned member of the Board.  

At the hearing, the Veteran's representative appeared to 
raise the issue of direct service connection for the right 
knee disability.  As noted above, however, this issue was 
denied by the RO in January 1984 and can be reopen only by 
the submission of new and material evidence.  This matter is 
brought to the attention of the RO for appropriate action.  

The issues of service connection for a right knee and low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue 
addressed in this decision has been obtained by VA.  

2.  Prior to February 4, 1991, the Veteran's left knee 
disability was manifested by chronic pain, occasional 
swelling, arthritis and essentially full range of motion with 
no instability or subluxation; functional limitation due to 
pain, incoordination, fatigability, on repetitive use or 
during flare-ups was not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left knee arthritis, prior to February 4, 1991, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Codes 5010-5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, the Veteran's claim for an increased rating for 
his left knee disability was received by VA in 1994, prior to 
the enactment of VCAA, and he was not provided with 
appropriate notice concerning VA's duty to assist him in the 
development of his claim.  However, by letter, dated in 
August 2008, the Veteran was provided adequate notice in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Although the 2008 letter was not sent prior to initial 
adjudication of his claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the claim 
was readjudicated, and statements of the case (SOC) were 
promulgated in September 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that an SOC or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 

All available service treatment records and all VA and 
private medical records identified by the Veteran have been 
obtained and associated with the claims file.  To the extent 
that the VCAA notice in this case is deemed to be deficient 
under VCAA, based on the communications sent to the Veteran 
and his representative over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit in this case and, based on his contentions as well 
as the communications provided to him by VA, it is reasonable 
to expect that he understands what is needed to prevail.  
Under the circumstances of this case, the Board finds that 
the Veteran is not prejudiced by moving forward with a 
decision on his claim for an increased rating for his left 
knee disability prior to February 1991, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Increased Rating- In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Factual Background & Analysis

Initially, the Board notes that the Veteran was originally 
granted service connection for arthritis of the left knee by 
rating action in January 1984, and was assigned a 10 percent 
rating under Diagnostic Code (DC) 5010 for arthritis due to 
trauma.  The 10 percent rating was effective from November 1, 
1983, the day following discharge from service.  38 C.F.R. 
§ 3.400(b)(2).  A December 1985 claim for an increased rating 
for the left knee disability was denied by the RO in April 
1986.  The Veteran was notified of these decisions and did 
not appeal.  

A claim for an increased rating for the left knee disability 
was received by VA in March 1990.  By rating action in June 
1990, the RO assigned a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
arthroplasty surgery; effective from February 22, 1990, and a 
20 percent schedular; effective from June 1, 1990.  A notice 
of disagreement was received in October 1990.  Thereafter, by 
rating action in November 1990, the RO granted an extended 
100 percent convalescence evaluation through October 1990, 
and assigned a 20 percent schedular evaluation from November 
1, 1990.  The Veteran and his representative were notified of 
this decision and did not appeal.  

A new claim for an "increased evaluation" was received in 
December 1990, and the Veteran advised he was being scheduled 
for a total knee replacement.  By rating action in July 1991, 
the RO assigned a 100 percent evaluation under the provisions 
of 38 C.F.R. § 4.30 for convalescence following surgery 
effective from February 4, 1991, and a 30 percent schedular 
evaluation from April 1, 1992.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  The 30 percent schedular evaluation assigned for the 
left knee disability has remained in effect since April 1992.  

In his notice of disagreement, received in October 1990, the 
Veteran expressed dissatisfaction specifically with the 20 
percent evaluation assigned for his left knee disability and 
indicated that he required additional surgery on his left 
knee.  As indicated above, following total knee replacement 
in February 1991, and a convalescence rating through March 
1992, the Veteran was assigned an increased schedular rating 
to 30 percent by the RO in July 1991; effective from April 
1992.  The Veteran and his representative were notified of 
this decision and did not express dissatisfaction with the 30 
percent evaluation assigned.  Therefore, the issue to be 
resolved in the current appeal is whether the Veteran is 
entitled to a schedular rating in excess of 20 percent for 
his left knee disability prior to February 4, 1991.  (While 
leaving the Veteran's 100 percent convalescence rating from 
February 1990 to October 1990 undisturbed, owing to effective 
date rules, a schedular rating in excess of 20 percent could 
be assigned up to one year prior to the Veteran's March 1990 
claim, if records dated within this time period support an 
increased rating.)  

At this point, it should be noted that traumatic arthritis is 
rated under DC 5003, the code for degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010 (2009).  DC 5003 specifies that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The Veteran was initially 
assigned a 10 percent rating for traumatic arthritis with a 
noncompensable degree of limitation of motion under DC 5010.  

Following a McKeever tibial plateau arthroplasty of the left 
knee in February 1990, the RO, by rating action in June 1990, 
assigned an increased rating to 20 percent under DC 5010-
5257.  Because the limitation of motion in the left knee was 
not to a degree which would allow for a rating in excess of 
10 percent under the limitation of motion codes for the knee 
(DCs 5260 and 5261), the 20 percent rating was assigned under 
DC 5257 for moderate impairment of the knee.  DC 5257, 
however, contemplates recurrent subluxation and lateral 
instability; manifestations which have never been 
demonstrated on any examination or medical report.  
Regardless, 20 percent rating was assigned by the RO in June 
1990 and will not be disturbed.  

Other potentially applicable rating codes which provide a 
basis for assigning an evaluation in excess of 20 percent 
include DC 5256, which requires ankylosis of the knee joint.  
DC 5260 provides for a 30 percent rating when flexion of the 
knee is limited to 15 degrees.  DC 5261, provides for a 30 
percent when extension is limited to 20 degrees; 40 percent 
when limited to 30 degrees, and 50 percent when limited to 45 
degrees.  DC 5262 allows for a 30 percent rating when there 
is malnunion of the tibia and fibula with marked knee or 
ankle disability, and 40 percent for nonunion with loose 
motion requiring a brace.  

In this case, the Veteran testified that he did not seek 
medical attention from VA because he was covered by health 
insurance through his employer, and then by CHAMPUS after he 
retired from the private sector.  (T p 11).  Other than the 
May 1990 VA examination report, the medical evidence of 
record pertaining to the Veteran's left knee disability from 
March 1989 (one year prior to his formal claim for increase) 
to February 1991 consists primarily of private medical 
reports.  Those dated within one year prior to March 1990, 
show increasing pain, but nevertheless consistently reflect 
an absence of any deformity, swelling or instability.  Range 
of motion is described as either good or full.  The May 1990 
VA examination report showed some stiffness and moderate 
swelling in the left knee from the recent surgery in February 
1990.  The surgical scar was well healed, there was no 
crepitus, and range of motion was from zero to 90 degrees.  
X-ray studies showed post-operative changes and degenerative 
changes in the knee joint.  

Other than chronic pain and occasional swelling in the left 
knee, the private records from November 1, 1990 to February 
4, 1991 did not show any significant limitation of motion or 
any instability in the left knee.  Private treatment records 
beginning November 5, 1990, showed that the Veteran had full 
or nearly full range of motion in the left knee without any 
instability or subluxation.  While the Veteran had some 
problems with intermittent symptoms of reflex sympathetic 
dystrophy and bleeding, he was not shown to have any 
significant limitation of motion or functional impairment 
commensurate with the criteria for an evaluation in excess of 
20 percent under any of the potentially applicable codes for 
rating disabilities of the knee.  

A treatment note dated January 23, 1991, showed that the 
Veteran had excellent range of motion in the knee and no 
evidence of swelling, but that he was back using crutches 
because of knee pain.  The Veteran reported that he could not 
start a new job with his current knee problems and wanted to 
undergo total knee replacement.  A subsequent treatment note 
dated in January 1991 (date stamp is illegible), showed that 
the Veteran had a sudden onset of swelling and throbbing pain 
in the knee.  The knee was aspirated and he was scheduled for 
total knee replacement the following week.  

From November 1, 1990 to February 4, 1991, the clinical 
findings of record did not show any subluxation or lateral 
instability, or any loss of motion in the left knee to the 
degree required for an evaluation higher than 20 percent 
under any of the applicable rating codes.  As noted above, an 
evaluation higher than 20 percent under DC 5260 or 5261 based 
on limitation of motion requires flexion limited to 15 
degrees or extension limited to 20 degrees or more.  Here, 
the Veteran was shown to have excellent range of motion in 
the left knee until only a few days prior to his total knee 
replacement in February 1991.  A higher evaluation under any 
of the other potentially applicable diagnostic codes 
discussed above are factually inapplicable in this case.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Further, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for 
an evaluation in excess of 20 percent.  Absent a medical 
opinion of additional functional loss of use, the Board finds 
that the level of functional impairment was adequately 
compensated by the 20 percent evaluation assigned for the 
Veteran's left knee disability prior to November 4, 1991.  


ORDER

An evaluation in excess of 20 percent for arthritis of the 
left knee, prior to February 4, 1991 is denied.  


REMAND

Concerning the claims of service connection for a right knee 
disability secondary to service-connected left total knee 
replacement, and a low back disability, to include as 
secondary to the service-connected left knee disability, the 
Board finds that additional development is necessary prior to 
further consideration of the appeal.  

Regarding the low back disability, the Veteran testified that 
he was treated for low back problems due to an altered gait 
from his left knee disability on numerous occasions in 
service beginning in the late 1970's.  (T p. 19-20).  
However, a review of the available service treatment records 
does not show any complaints or treatment for back problems 
associated with his left knee disability or any findings of 
an altered gait.  The service records do show that the 
Veteran was seen for a sharp pain in his lower back after PT 
in December 1972, and the impression was pulled muscles.  The 
Veteran was prescribed Valium.  On a Report of Medical 
History prior to retirement from service in July 1983, the 
Veteran reported a history of recurrent back pain for the 
past year.  However, no pertinent abnormalities were noted on 
examination at that time.  

The Veteran made no mention of any back problems on his 
original application for VA compensation benefits, received 
in December 1983, or when examined by VA in January 1984.  
The first complaint of back pain subsequent to service was 
noted on a private treatment report dated in April 1986.  
Subsequent private records showed complaints of back pain 
periodically over the years.  

A private medical report showed that the Veteran was first 
treated for right knee problems subsequent to service in 
February 1992.  At that time, the Veteran reported the 
spontaneous onset of right knee pain about a month earlier, 
and denied any history of a knee injury or strain.  X-ray 
studies showed an excellent knee joint with minimal 
degenerative changes and no evidence of any bony exostosis 
margin of the lateral femoral condyle or soft tissue 
calcification.  An MRI of the right knee revealed only some 
irregularity of the posterior horn of the medial meniscus and 
lateral meniscus with no evidence of a complete tear of the 
menisci or other pathology.  An MRI of the right knee in July 
1994 was unremarkable, but surgery was performed on the right 
knee in 1997, and a right total knee replacement occurred in 
August 1998.  

The Veteran contends that his current right knee and low back 
problems are due to an altered gait from favoring his 
service-connected left knee disability, and believes that 
service connection should be established for both 
disabilities on a secondary basis.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In addition, claims of secondary service connection include 
instances in which there is an additional increment of 
disability of a nonservice-connected disability due to 
aggravation by an established service-connected disability.  
Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  

In this case, the Veteran was examined by VA in January 2006 
to determine the nature and etiology of any current low back 
and right knee disability.  The examiner, however, did not 
clearly address whether there was an increase in disability 
of either the right knee or back due to the left knee, (e.g., 
from stresses caused by an altered gait).  This should be 
accomplished.  

Finally, the Board notes that the service treatment records 
received from the National Personal Records Center (NPRC) in 
1984 are incomplete.  Although the Veteran provided VA with 
copies of his service records, another attempt should be made 
to obtain all of his service treatment records from the NPRC.  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  As the service treatment records 
currently associated with the file date 
from 1973 to 1983, and the Veteran served 
from 1955 to 1983, the AMC should attempt 
to obtain all available service treatment 
records from the NPRC and associate them 
with the claims file.  If no additional 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

2.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the Veteran for any low back 
or right knee problems since 2008.  After 
the Veteran has signed the appropriate 
releases, all records should be obtained 
and associated with the claims folder.  

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, the etiology of 
any identified low back and right knee 
disabilities.  All indicated tests and 
studies are to be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
and a notation to the effect that this 
record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with this examination.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
Specifically, the examiner should respond 
to the following:  

a.)  Is it at least as likely as not 
that any current low back disability 
is related to or a residual of the 
Veteran's pulled muscle in service 
in December 1972, or otherwise 
related to service?  

b.)  If not, is it at least as 
likely as not that any current low 
back disability is proximately due 
to, the result of, or aggravated by 
the service-connected left knee 
disability?  

c.)  Is it at least as likely as not 
that any current right knee 
disability is proximately due to, 
the result of, or aggravated by the 
service-connected left knee 
disability?  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims.  
This should include consideration of 
whether any low back or right knee 
disability is proximately due to or the 
result of, or aggravated by the service-
connected left knee disability.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


